Citation Nr: 1617941	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  14-24 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus and if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability and if so, whether service connection is warranted.

4.  Entitlement to service connection for depressive disorder, to include as secondary to a service-connected disability.

5.  Entitlement to an evaluation in excess of 30 percent for the service-connected post-traumatic stress disorder (PTSD).

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had active service from November 1964 to November 1967 with subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

The RO previously denied service connection for bilateral hearing loss, tinnitus, and low back disability.  See October 2009 rating decision.  The Board must first address the issue of whether new and material evidence has been received to reopen the claims because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In November 2013, the Veteran expressed disagreement with an increased 30 percent rating awarded for the service-connected PTSD.  See February 2013 rating decision.  The Veteran has not been provided a Statement of the Case (SOC) concerning this additional claim, however, or therefore given opportunity in response to also file a Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this additional claim to the Board.  38 C.F.R. § 20.200 (2015).  The appropriate disposition in this circumstance is to remand, rather than merely refer, the claim, so it is being remanded to the Agency of Original Jurisdiction (AOJ).  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The claims for low back disability and tinnitus under a merits analysis, as well as the claims pertaining to PTSD and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An October 2009 rating decision denied service connection for bilateral hearing loss, tinnitus, and low back disability; the Veteran did not appeal the decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the October 2009 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claims for service connection for tinnitus and a low back disability.

3.  The evidence submitted since the October 2009 decision does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss. 

4.  Depressive disorder is proximately due to or the result of the service-connected prostate condition.






CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim for service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).

3.  New and material evidence has not been received to reopen the Veteran's claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).

4.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance 

In this decision, the Board grants entitlement to service connection for depressive disorder, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Board also believes no discussion of compliance with the notice and assistance provisions is necessary at this time with regard to the claims for low back disability and tinnitus.  There is no prejudice to the Veteran in light of the reopening of the claims and it is anticipated that any deficiencies will be remedied by the actions directed in the remand section of this decision.  
II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


New and Material Claims

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  


A. Tinnitus and Low Back Disability

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims for service connection for tinnitus and low back disability.  The claims were denied by the RO in October 2009.  The RO denied the claim for tinnitus on the basis that there was no current disability.  The claim for low back disability was denied on the basis that there was no evidence showing a chronic disability which was occurred in or caused by military service.  

The Veteran did not appeal the decision.  38 C.F.R. § 20.302(a).  Additionally, no new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  This is the last final denial on any basis. 

Since October 2009 new evidence has been added to the claims file that is material to the Veteran's claims for tinnitus and low back disability.  VA outpatient treatment records document complaints of tinnitus.  As there was no evidence of a current disability in October 2009, it is new.  In various treatment records, the Veteran has reported chronic back pain since a motor vehicle accident in service; the Veteran has been diagnosed with chronic back pain since the accident worsening with age (e.g. April 2011), lumbago, and degenerative disc disease.  The Veteran's son submitted a statement indicating that his first memories of his father, included him struggling with back pain.  As there was no evidence of a chronic disability at the time of prior denial or evidence of a potential relationship between an accident in service and his current condition, it is new.  

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claims of service connection for tinnitus and low back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


B. Bilateral Hearing Loss

The Board finds that the Veteran has not submitted new and material evidence sufficient to reopen his claim for service connection for bilateral hearing loss, which was denied by the RO in October 2009.  The RO denied the claim on the basis that there was no current disability.    

The Veteran did not appeal the decision and no new and material evidence was submitted within one year of the date on which notice of the decision was issued..  38 C.F.R. §§  20.302(a), 20.1103; Bond, supra.  This is the last final denial on any basis. 

Since October 2009 the Veteran has not submitted new or material evidence which shows he currently has bilateral hearing loss.  Notably, VA outpatient treatment records dated since 2009 are negative for complaints or diagnoses of bilateral hearing loss.  There was also no evidence of hearing loss on VA general medical examination in January 2013.  Essentially, the evidence submitted since the last final denial does nothing but reiterate the Veteran's prior claim-that he seeks entitlement to bilateral hearing loss.  As such, the evidence received since 2009 is duplicative or cumulative of that on file prior to the last final decision of that year.  

To the extent that the evidence of record received since the prior final decision could be deemed new, it does not, when considered by itself or with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, none of the evidence shows that the Veteran currently has bilateral hearing loss.  

Thus, on this record, new and material has not been submitted to reopen the previously denied claim of service connection for bilateral hearing loss.   See 38 C.F.R. § 3.156(a).  


Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Additionally, secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a) . Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Id; Allen v. Brown, 7 Vet. App. 439   (1995). 

The Veteran is claiming entitlement to service connection for depressive disorder.  Specifically, he contends the condition is secondary to his service-connected prostate condition.

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim shall be granted. 38 C.F.R. § 3.102. 

Service connection is currently in effect for adenocarcinoma of the prostate, as well as associated erectile dysfunction and surgical scar.  The Board is cognizant that the August 2013 VA examiner opined that depressive disorder was not proximately due to or the result of the Veteran's service-connected prostate condition.  However, the examiner also acknowledged that depressive disorder partially stemmed from the impact of his diagnosed prostate cancer.  

Based on the examination, there is evidence the Veteran's depressive disorder is due, at least in part, to his prostate condition.  There is no competent evidence to the contrary.  See also January 2012 VA examination report noting the Veteran's chronic feelings of depression were secondary to medical conditions, which included prostate cancer.  

The Board finds that the evidence is at least in equipoise in showing that the Veteran's depressive disorder is related to his service-connected prostate condition.  

Resolving any doubt in the Veteran's favor, service connection for depressive disorder is warranted.  38 C.F.R. § 3.102.


ORDER

New and material evidence having been submitted, the claim for service connection for tinnitus is reopened; the appeal to this extent is allowed, subject to further development as addressed herein below.

New and material evidence having been submitted, the claim for service connection for low back disability is reopened; the appeal to this extent is allowed, subject to further development as addressed herein below.

New and material evidence has not been received to reopen the claim of service connection for bilateral hearing loss; the appeal to this extent is denied.  

Entitlement to service connection for depressive disorder is granted.


REMAND

The Veteran has not been afforded a VA examination in connection with his claims for tinnitus and low back disability.  The Board finds that prior to considering the merits of the Veteran's claims, he should be afforded the appropriate VA examination to determine the nature and etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

Consideration of the TDIU issue is deferred since the claims for tinnitus and low back disability are being remanded for further development and adjudication.  The outcome of these claims may impact the TDIU issue.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

As concerning the claim of entitlement to an evaluation in excess of 30 percent for the service-connected PTSD, according to 38 U.S.C.A. § 7105(a) an appeal to the Board is initiated by the timely filing of a Notice of Disagreement (NOD) and, after receipt of an SOC, completed by timely filing of a Substantive Appeal (VA Form 9/equivalent statement).  38 C.F.R. § 20.200 (2015).  In essence, the following sequence is required:  there must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the claimant (in the form of an SOC), and finally the Appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed Substantive Appeal (VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.204.

Thus, here, since he has filed a timely NOD in response to the increased 30 percent evaluation awarded for his PTSD, the Veteran is entitled to an SOC and opportunity, in response to the SOC, to also file a timely Substantive Appeal (VA Form 9/equivalent statement) to complete the steps necessary to perfect his appeal of these additional claims to the Board.  As already alluded to, the appropriate disposition in this circumstance is to remand, rather than merely refer, the claim.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  After the RO (AOJ) provides the Veteran this SOC, this claim should be returned to the Board only if he perfects the appeal in a timely manner by also filing a VA Form 9 or equivalent.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examinations to determine the nature and etiology of the claimed tinnitus and low back disability.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail.  Explanatory rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  

** The examiner is informed that it is not enough merely to conclude the Veteran does not have these claimed conditions, even if not diagnosed during this current or prior evaluation. The Veteran only instead needs to show he has had these claimed conditions at some point since the filing of his claims or contemporaneous thereto, even if now resolved.  

** In answering these questions, the examiner is informed that the Veteran is competent to report certain events having occurred during his service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge.  

** The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

a) Tinnitus:  (i) Please state whether it is as likely as not (50 percent or greater probability) that the Veteran's tinnitus was incurred during his military service or is otherwise related or attributable to any disease, injury or event during his service.  
b) Low Back Disability:  (i) Please state whether it is as likely as not (50 percent or greater probability) that the Veteran's low back disability was incurred during his military service or is otherwise related or attributable to any disease, injury or event during his service, including a jeep accident sustained in October 1966.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO must readjudicate the claims in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

3.  Provide the Veteran and his representative an appropriate SOC addressing the additional claim of entitlement to an evaluation in excess of 30 percent for the service-connected PTSD.  Advise them of the time limit for filing a Substantive Appeal (VA Form 9 or equivalent statement) in response to this SOC, also that, in order for the Board to have jurisdiction to further consider this additional claim, they generally must complete this additional step to perfect the appeal of this additional claim, absent some exception of the type contemplated by Percy v. Shinseki, 23 Vet. App. 37 (2009).  If they timely perfect an appeal of this additional claim, it should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


